DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Restriction Requirement, received 5-17-2021, is acknowledged.  
	Applicants elect, without traverse, Invention I, claims 1-8, 31, 32, 38 (drawn to polypeptide only), 40, 42 (drawn to polypeptide only), 43, 44 (drawn to polypeptide only), 45, 49, 50, 52, and 56.
Claims 1, 3-7, 31, 32, 38, 42, 44, 49, 51, 52, and 56 have been amended.  Claims 13, 14, 24, 35, and 45 have been canceled.  New claims 69-76 have been added.
Claims 1-8, 31, 32, 38, 40-44, 49-52, 56, and 69-76 are pending.  Claim 51 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-8, 31, 32, 38, 40-44, 49, 50, 52, 56, and 69-76 are under consideration.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0010, line 15, "alternatibely" should be "alternatively".
Pages 18-22, SEQ ID NO:80, 107, 110, and 127 recite either "V. chlora El Toz N16961" or "V. chlora El Toz N16961".  Only one form should be used.
Paragraph 0032, the Brief Description of Figure 4 does not define what the open circles, and the three types of shaded circles represent.
Paragraph 0032, the Brief Description of Figure 5 does not define what the open circles, and the three types of shaded circles represent.
Paragraph 0034, the Brief Description of Figure 6 does not define what the open circles, and the three types of shaded circles represent.

Paragraph 0046, line 26, "(e.g., Nichols), Vibrio" should be "(e.g., Nichols), and Vibrio"; line 35, "coli, Salmonella" should be "coli, and Salmonella".
Paragraph 0055, "in vivo" and "ex vivo" should be in italics for consistency with the first appearance of the terms.
Page 35, top, "S. bovis" should be in italics.
Page 36, bottom, "Salmonella enteric serovar typhi CT18" should be "Salmonella enteric serovar typhi CT18" for consistency with the first appearance of the term.
Paragraph 0109, line 15, "in vivo" should be in italics.
Paragraph 0193, line 9, "pegylated" should be "PEGylated".
Paragraph 0196, line 19, "Aleurites fordii" should be in italics.
Paragraph 0250, line 3, both "Bordetella pertussis" and "Quillaja saponaria" should be in italics; lines 9 and 10, "E. coli" should be in italics.
Paragraph 0259, line 3, "a  mount" should be "amount".
Paragraph 0275, line 2, "Publicaiton" should be "Publication".
Paragraph 0297, line 3, "actinomvctemcomitans" should be "actinomycetemcomitans"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8, 31, 32, 38, 40-44, 49, 50, 52, 56, and 69-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are drawn to recombinant polypeptides comprising two or more isolated conformational tip domains of a DNABII polypeptide or a fragment or a biological equivalent of the two or more of the conformational tip domains, or, recombinant polynucleotides encoding said recombinant polypeptides.
	While providing example of various "conformation tip domains", the specification does not define the metes and bounds of what amino acid sequences are encompassed by the scope of "conformation tip domains".  Thus, it is unclear what sequences may be included in or excluded from the scope of the claims.
	While providing example of various "fragments" of conformation tip domains, the specification does not define the metes and bounds of what amino acid sequences are encompassed by the scope of "fragments of conformation tip domains".  Thus, it is unclear what sequences may be included in or excluded from the scope of the claims.
	Paragraph 0064 recites:
	"As used herein, the term "biological equivalent thereof' is intended to be synonymous with "equivalent thereof' when referring to a reference protein, antibody, fragment, polypeptide or nucleic acid, intends those having minimal homology while still maintaining desired structure or functionality."
However, the specification does not define the metes and bounds of what are the desired structure or functionality.  Thus, it is unclear what sequences may be included in or excluded from the scope of the claims.
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 38 is a method to prevent formation of or to disrupt a biofilm associated with an industrial process comprising treating a surface susceptible to or containing a biofilm by contacting the biofilm with an effective amount of one or more of the recombinant polypeptide of claim 1, an antibody that binds the recombinant polypeptide, or an antigen binding fragment of the antibody.
	The specification does not define the metes and bounds of what constitutes "a biofilm associated with an industrial process".  Thus, it is unclear what biofilms may be included in or excluded from the scope of the claim.
	One embodiment of claim 39 is "treating a surface susceptible to a biofilm by contacting the biofilm".  It is unclear how treating said surface susceptible to a biofilm is performed if said biofilm has not yet been formed,  because said treatment requires contacting the biofilm.
Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 40 is a method to obtain antibodies immunoreactive with an IHF protein or to generate B cells that secrete antibodies immunoreactive with an IHF protein, comprising administering the recombinant polypeptide of claim 1 to a subject; and recovering antibodies or recovering B cells from the subject.
	The specification does not define the metes and bounds of what constitutes "immunoreactive".  Thus, it is unclear what antibodies may be included in or excluded from the scope of the claim.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 41 is the method of claim 40, which further comprises screening the B cells recovered from the subject for secretion of an antibody with high affinity for an IHF protein, thus identifying B cells that secrete antibodies immunoreactive with IHF; and optionally isolating DNA or mRNA encoding said antibodies from said cells.
	The specification does not define the metes and bounds of what constitutes "immunoreactive".  Thus, it is unclear what antibodies may be included in or excluded from the scope of the claim.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "said cells" in line 4.  
	There is insufficient antecedent basis for this limitation in the claim because the claim is drawn to "B cells", not just "cells".
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "a composition of claim 31" in line 3.  
	There is insufficient antecedent basis for this limitation in the claim because claim 31 is drawn to "vaccine composition", not just "composition".
Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 49 is a non-physiological surface coated with one or more of the composition, the recombinant polypeptide of claim 1, an antibody that binds the recombinant polypeptide, or an antigen binding fragment of the antibody, and optionally, wherein the surface is in an industrial setting.
	It is unclear what "one or more of the composition" is referring to.
Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 56 is a recombinant polypeptide comprising the peptide of SEQ ID NO: 12 (FLEEIRLSLESGQDVKLSGF) and the peptide of SEQ ID NO: 15 (TLSAKEIENMVKDILEFISQ) joined via a linker polypeptide comprising the peptide of SEP ID NO: 44 (GPSL).
	Because the claim recites "the peptide of", it is unclear if said peptide is the listed sequence or is a subsequence of the listed sequence.
Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 70 is the recombinant polypeptide of claim 1, wherein one of the two or more isolated conformational tip domains comprises the polypeptide selected from the group consisting of SEQ ID NO: 13, SEQ ID NO: 17, SEQ ID NO: 26, SEQ ID NO: 27, or SEQ ID NOs: 78 to 136.
	It is unclear if "SEQ ID NOs: 78 to 136" is one choice containing SEQ ID NOs: 78 to 136.
	If not, then it is suggested that the claim be amended to recite "or any one of SEQ ID NOs: 78 to 136"
Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 75 is a composition comprising an effective amount of the recombinant polynucleotide of claim 8 and a pharmaceutically acceptable carrier, and optionally a preservative or a stabilizer or both a preservative and a stabilizer and further optionally at least one antibiotic or an additional active ingredient.
	It is unclear what "effective amount" is effective against.
	It is unclear what "additional active ingredient" is active against.
Claim 76 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "wherein the pharmaceutically acceptable carrier" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim because neither claim 71 nor claim 1, from which claim 76 depends, recites "pharmaceutically acceptable carrier".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goshima et al. (Gene, 118:97-102, 1992).
	The claims are drawn to recombinant polypeptides comprising two or more isolated conformational tip domains of a DNABII polypeptide or a fragment or a biological equivalent of the two or more of the conformational tip domains or a recombinant polynucleotide encoding said recombinant polypeptides.
	Paragraph 0049 defines a "DNABII polypeptide" as a DNA binding protein or polypeptide that is composed of DNA-binding domains and thus have a specific or general affinity for microbial DNA. In one aspect, they bind DNA in the minor grove. Non-limiting examples of DNABII proteins are an integration host factor (IHF) protein and a histone-like protein (HU).
	Goshima et al. teach a recombinant polypeptide comprising HU and IHF and a chimeric DNA encoding said recombinant polypeptide. (Abstract; section Experimental and Discussion, pages 99-101; Figure 1) 
	In the absence of evidence to the contrary, the recombinant polypeptide of Goshima et al. encompasses >2 conformational tip domains or a fragment or a biological equivalent of the two or more of the conformational tip domains.
Claims 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldenberg et al. (Biochimie, 76:941-950, 1994).
	The claims are drawn to recombinant polypeptides comprising two or more isolated conformational tip domains of a DNABII polypeptide or a fragment or a biological equivalent of the two or more of the conformational tip domains or a recombinant polynucleotide encoding said recombinant polypeptides.
	Paragraph 0049 defines a "DNABII polypeptide" as a DNA binding protein or polypeptide that is composed of DNA-binding domains and thus have a specific or general affinity for microbial DNA. In one aspect, they bind DNA in the minor grove. Non-limiting examples of DNABII proteins are an integration host factor (IHF) protein and a histone-like protein (HU).
	Goldenberg et al. teach a recombinant polypeptide comprising HU and IHF and a chimeric DNA encoding said recombinant polypeptide. (Abstract; section Construction of hybrid genes, page 942; Genetic analysis of IHF/HU hybrids, pages 943-944; Figure 1) 
	In the absence of evidence to the contrary, the recombinant polypeptide of Goldenberg et al. encompasses >2 conformational tip domains or a fragment or a biological equivalent of the two or more of the conformational tip domains.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        July 28, 2021